TDCJ Offender Details Page 1 of 2

§§ 355'@!

TDCJ Home l\lew O§fenderzearch

       

w

’Ifex;As; n,eeaa‘nm§_i~ir§ Qiz» Q;aimma,;_ .l.u,s?ti,@i;
l

Offender lnformationlDetails

 

SlD Number: ' 08515597

TDCJ Number: ' 017615"|4
Name: DUARTE,ALQUER
Race: d H

Gender: n lVl

DOB: ' 1989-08-17
Maximum Sentence Date: 2051-03-02
Current Faci|ity: JOE F GURNEY
Projected Release Date: ‘ 2027-05‘-11
Parole Eligibility Date: 2_015-_05|-_1_1_
Offender Visitation E|igib|e: §

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to tra'veling for a visit.

SPEC|AL lNFCRMATlON FOR SCHEDULED RELEASE:

 

scheduled Re|ease Date: Offender is not scheduled for release at this time.
scheduled Re|ease Type: Wi|| be determined When release date is scheduled
scheduled Re|ease Leeatiem Wil| be determined When release date is scheduled

 

 

Paro|e Réview lnformationv

 

Offense History:

 

Sentence
Date

. Offense
Date

Sentence (YY-

Offense MM_DD)

County Case No.

 

 

 

 

http://offender.tdcj.texas.gov/OffenderSearch/offenderi\Detail.action?sid=08515 597 9/9/2015